Application for rehearing having been timely filed, and granted, the cause was re-argued. We have again carefully examined the record, and find no reason for reaching a conclusion different from that of the original opinion.
Strictly speaking, there cannot be personal service of process upon a corporation, for the corporate entity is incapable of service other than through persons representative of it, and it is of no moment, therefore, whether the service be called substituted, constructive or personal. Service upon the corporation defendant in the manner made herein and as provided by C. S., sec. 6676, subd. 1, "has the same effect as personal service, and gives the court jurisdiction the same as personal service." (Brooks v. Orchard Land Co., Ltd., 21 Idaho 212,121 P. 101.) It is conceded by respondent, and there is no disputing the fact, that service of process upon the county auditor in the action instituted by Blandy against the Modern Box Manufacturing Company, a corporation, was binding upon the corporation. In making such service it was necessary that a copy of the summons and copy of the complaint be left with the county auditor, so that he actually received the same, on behalf of the corporation as the statute plainly declares.
The residence of a corporation is fixed in the state where it is chartered, and, unlike a natural person, it cannot change its domicile at will. Thus, when a domestic corporation sees fit to remove its officers from the state, the statute designates a person to act for it in the receipt of *Page 394 
process in actions filed against it, with the same binding force and effect as though such process had been delivered to any of the officers of the corporation enumerated in the statute; and in such circumstances the corporation is estopped, upon the soundest principles of law and morals, to say that it has not received such process. The law deduces the receipt of process by the corporation, conclusively and indisputably. If it were otherwise, it would be an easy matter for a corporation to enjoy the rights and privileges granted in its charter and at the same time be immune from obligations of any kind whatsoever.
The statute clearly makes the county auditor the agent of the corporation to receive process in cases of this kind, and we cannot logically arrive at any other conclusion than that by delivery thereof to him, the corporation is deemed conclusively to have received the same. The fact that the Box Company was unable to comply with the terms of the indemnity contract was due solely to its own act, consciously undertaken.
Givens, T. Bailey Lee and Varian, JJ., concur.